number release date id office uilc cca_2009010908430337 ------------- from -------------------- sent friday january am to ------------------- cc ------------ subject re tefra questions an ira is a_trust see sec_408 and its custodian is a trustee for purposes of federal_law thus it is a person as defined under sec_7701 and a united_states_person under sec_7701 thus an ira may be designated as tax_matters_partner under sec_301_6231_a_7_-1 it would execute its tmp function through its trustee even if the ira was not a united_states_person the restriction under the forgoing regulation applies only if there is a united_states_person who is eligible under your facts there are no non-ira partners so the restriction in question limiting designations to u s persons does not apply in any event i agree that the partnership has probably validly designated the tmp on the partnership return if the person signing the return is a member-manager as defined under sec_301_6231_a_7_-2 or is authorized by one of more member-managers to sign the return pursuant to the llc operating_agreement
